200 S.W.3d 562 (2006)
Darnell JONES, Movant,
v.
STATE of Missouri, Respondent.
No. ED 86842.
Missouri Court of Appeals, Eastern District, Division One.
September 5, 2006.
Maleaner Ryna Harvey, Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Dora A. Fichter; Co-Counsel, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Darnell Jones (Movant) appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a non-jury trial, the trial court found Movant guilty of first-degree assault, forcible sodomy, and felonious restraint and sentenced Movant to a total of twenty-one years' imprisonment. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Jones, 155 S.W.3d 792 (Mo.App. E.D.2005). Movant thereafter timely filed his pro se and amended motions, pursuant to Rule 29.15, alleging ineffective assistance of his trial counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).